PER CURIAM.
Ishmael Coley pled nolo contendere to charges of carrying a concealed firearm and unlawful possession of cannabis, with an express reservation of the right to appeal denial of his motion to suppress and motion to dismiss the firearm charge. We affirm.
The officers had probable cause to arrest Coley for carrying a concealed firearm. See Myers v. State, 546 So.2d 754, 755 (Fla. 3d DCA 1989). That being so, the search of the remainder of the passenger compartment was a proper search incident to a lawful arrest. New York v. Belton, 453 U.S. 454, 460, 101 S.Ct. 2860, 2864, 69 L.Ed.2d 768, 775 (1981). The search was also a lawful search of the passenger compartment for weapons. Michigan v. Long, 463 U.S. 1032, 1049, 103 S.Ct. 3469, 3481, 77 L.Ed.2d 1201, 1219-20 (1983). Contraband found in the course of that search was lawfully seized. Id. The motion to suppress was properly denied.
The motion to dismiss the firearm charge was correctly denied. The question whether the firearm was concealed was, on this record, a factual issue for resolution at trial. See Ensor v. State, 403 So.2d 349, 354-55 (Fla.1981); State v. Carda, 495 So.2d 912, 914 (Fla. 3d DCA 1986).
Affirmed.